DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2019, before the mailing of the first office action, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
First Sentence, “This disclosure relates to a…” is a phrase that can be implied, an abstract by its very nature is describing what is detailed in the disclosure. Thus it should be removed
Final sentence, “thereby simplifying user operations and improving user experience” is a merit and thus should be removed from the abstract. 
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Current title, while encompassing the VR device/controller doesn’t mention the remote control of a UAV/Drone which many claims are directed to.
The following title is suggested: “UAV Control Method, Device, and Remote Control for VR Apparatus.”
Claim Objections
Claim 6 is objected to because of the following informalities:  “the aerial vehicle” should be “an aerial vehicle”, no previous mention of an aerial vehicle was found in claim 6 or 1, therefore it should be in an indefinite form.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “the aerial vehicle” should be “an aerial vehicle”, no previous mention of an aerial vehicle was found in claim 13 or 8, therefore it should be in an indefinite form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggan et al, US20050004723, “Vehicle Control System Including Related Methods and Components” in further view of Higgins et al, US20160363996, “Hand-held controller with Pressure sensing switch for Virtual reality systems”
Regarding Claim 1, Duggan et al teaches a system for controlling a uav and remote apparatus. Abstract “Embodiments are disclosed for a vehicle control system and related sub-components that together provide an operator with a plurality of specific modes of operation, wherein various modes of operation incorporate different levels of autonomous control. Through a control user interface, an operator can move between certain modes of control even after vehicle deployment. Specialized autopilot system components and methods are employed to ensure smooth transitions between control modes.”
Duggan et al however is more focused on the GUI and control modules of the UAV and operator than to the physical embodiments of the operators control center. Duggan et al however does link/suggest that it could/should be integrated into a virtual reality equipment.[0075]  “This control mode illustratively provides the foundation for a virtual reality human system interface, such as a head mounted display, and facilitates telepresence (the linking of remote sensors in the real world to the senses of a human operator) of surveillance and reconnaissance.” and that the physical controller of the UAV can be a hand held controller [0368] “The ground control station display is generally reconfigurable so that an operator can customize the information layout to suit his/her specific needs and/or vehicle requirements. An operator interacts with the graphical user interface through a mouse, a handheld controller (e.g. a joystick, game pad or keyboard arrow keys) a keyboard”
	Higgins et al provides a virtual reality headset and wireless controller system. Higgins teaches a handheld controller [0035] “FIG. 1 and FIG. 2 illustrate a hand-held controller 100 in accordance with some embodiments. The hand-held controller 100 generally comprises a grip 130 extending from a proximal end to a distal end, and a first user-input key 190 (e.g., a trigger) mounted partially on the grip 130. (Alternatively, the first user-input key 190 is mounted entirely on the grip 130.) The first user-input key 190 is mounted at a position on the grip 130 between the proximal and distal ends configured for easy access by one or more fingers of the user. The first user-input key 190 comprises a casing 180 which is depressible by the one or more fingers of the user and a switch 185 coupled to the casing 180. In some embodiments, the switch 185 includes a sensor 187 (shown in FIG. 3) configured to detect and distinguish between a range of pressures applied to the casing 185.“ which connects to a virtual reality headset [0002] “Gaming entertainment systems typically include a hand-held controller or other controller. A user manipulates the hand-held controller to send commands or other instructions to the gaming entertainment system to control a video game or other simulation. For example, the hand-held controller may be provided with several user-input keys such as buttons or knobs operated by the user, for example a joystick.”

    PNG
    media_image1.png
    680
    397
    media_image1.png
    Greyscale

Higgins et al controllers
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to implement the GUI and control mode switching for UAV flight/control taught by Duggan et al onto the remote controller and heads up display taught in Higgins et al. One would be motivate to make this combination as taught in Duggan’s [0008] “While commercialized products such as video games and CAD utilities now provide an excellent model for human interfaces, such interfaces have generally not been completely integrated into an actual vehicle control system. In fact, very few known UAV autopilot systems are readily compatible with known Commercial Off-The-Shelf (COTS) hardware. This is unfortunate because it is not uncommon for non-pilot trained individuals to be pre-equipped with a familiarity with such hardware that includes standard joysticks, track-balls, lap-top computers, virtual reality head mounted displays and glove input devices.” Thus by implementing Duggan’s system onto the COTS controller system of Higgins ease of use would be improved and training time on Duggan’s system would be lowered for potential pilots. Thus modified Duggan would teach all aspects of claim 1.
	Provided is claim 1 with mapping of modified Duggan’s to the claim language, for clarity, Claim 1:   “ A control method for a VR apparatus, wherein the method comprises: establishing a communication connection between a remote control and the VR apparatus; ”( Higgins [0003] “Conventional gaming controllers typically merely provide user-input keys, e.g., buttons or knobs for manipulation by the user, where each of the buttons or knobs corresponds to a desired action to be carried out on a display of the gaming entertainment or virtual-reality system. The buttons or knobs are operated by the user applying some form of force, such as pressing, pushing or pulling the buttons or knobs in order for a desired action to be carried out.” The controller connects with the VR apparatus (head mounted display));“ after receiving a first operation on a function button of the remote control by a user, determining a virtual control in a mapping association with the function button, the virtual control being located on a display interface of the VR apparatus;”([0075] “This control mode illustratively provides the foundation for a virtual reality human system interface, such as a head mounted display, and facilitates telepresence (the linking of remote sensors in the real world to the senses of a human operator) of surveillance and reconnaissance.”);“ controlling the virtual control according to the first operation.”( [0075] “In accordance with one aspect of the present invention, box 312 represents a specific level 306 autonomous mode of control that is worth previewing as an example. Box 312 represents a line-of-sight slave control mode of operation wherein a payload sensor is integrated into the guidance loop such that the vehicle is slaved to operator commanded sensor-pointing angles. In one embodiment of this control mode, the operator is generally concerned primarily with pointing the sensor with his/her attention focused on sensor imagery.” The line-of-sight control mode the physical controls are limited to the display/sensor controls as the flight control of the UAV/remote object happens automatically. This is a VR control mode.);
Regarding Claim 2, Modified Duggan teaches “The method according to claim 1, wherein after receiving the first operation on the function button of the remote control by the user, the method further comprises: determining a current working mode of the remote control; and the determining the virtual control in the mapping association with the function button comprises: when it is determined that the current working mode of the remote control is a VR apparatus control mode,”( [0063] “When the illustrated control system architecture is actually applied, two or more of the illustrated functional sub-components can be applied simultaneously to accomplish a unified control scheme. In addition, in accordance with one embodiment, an operator is provided with the capability to interact through an interface to activate and deactivate certain functional control sub-components in order to activate and deactivate different modes of operator control representing different levels of system autonomy. An intelligence synthesizer 150 is provided to coordinate applicable functional sub-components and resolve conflicts there between” the synthesizer 150 is a control mode determinator and mapping unit);“ determining a virtual control in a mapping association with the function button in a display module of the VR apparatus.”( [0075] “In accordance with one aspect of the present invention, box 312 represents a specific level 306 autonomous mode of control that is worth previewing as an example. Box 312 represents a line-of-sight slave control mode of operation wherein a payload sensor is integrated into the guidance loop such that the vehicle is slaved to operator commanded sensor-pointing angles. In one embodiment of this control mode, the operator is generally concerned primarily with pointing the sensor with his/her attention focused on sensor imagery.” The line-of-sight control mode the physical controls are limited to the display/sensor controls as the flight control of the UAV/remote object happens automatically. This is a VR control mode.);
Regarding Claim 3, Modified Duggan teaches “The method according to claim 2, wherein the method further comprises: when it is determined that the current working mode of the remote control is an aerial vehicle control mode, controlling, according to the first operation, the aerial vehicle connected to the remote control.”( [0076] “The next level of control structure 300 is level 316, which is identified as the directional control level. Level 316 broadly represents a hybrid level of autonomous flight control including, in accordance with one aspect of the present invention, as is notably depicted as an insert above block 318, remote directional command (RDC) capability. In accordance with one embodiment of RDC control, an operator can select a preprogrammed vertical profile maneuver (such as max climb or in-route descent) and maintain manual horizontal directional control of the vehicle. The operator can instantaneously transition to a control mode in which he/she has complete directional control (both vertical and horizontal) of the vehicle without being required to stabilize it rotationally. In accordance with one embodiment, the operator's control stick commands are mapped to directional commands (horizontal turn rate and climb/descent rates) that are then transformed into acceleration and bank angle commands prior to being fed into a stabilization autopilot, which is represented on level 320.” Here is a second control mode/control mapping scheme which is remote control/piloting of a UAV where button controls are translated from a end goal/intention (clime/turn) into autonomously controlled/actuators to achieve that goal/intention);
Regarding Claim 4, Modified Duggan teaches “ The method according to claim 2, wherein the method further comprises: receiving a switching instruction; and switching the current working mode of the remote control according to the switching instruction.”( [0013] “Embodiments of the present invention also pertain to a vehicle control system and related sub-components that together provide an operator with a plurality of specific modes of operation, wherein each mode of operation incorporates a different level of autonomous control. Through a control user interface, an operator can smoothly switch between modes of operation even after vehicle deployment. Specialized autopilot system components and methods are employed to ensure seamless transitions between operational modes.”);
Regarding Claim 5, Modified Duggan teaches “The method according to claim 3, wherein the method further comprises: receiving a switching instruction; and switching the current working mode of the remote control according to the switching instruction.”( [0013] “Embodiments of the present invention also pertain to a vehicle control system and related sub-components that together provide an operator with a plurality of specific modes of operation, wherein each mode of operation incorporates a different level of autonomous control. Through a control user interface, an operator can smoothly switch between modes of operation even after vehicle deployment. Specialized autopilot system components and methods are employed to ensure seamless transitions between operational modes.”);
Regarding Claim 6, Modified Duggan teaches “The method according to claim 1, wherein the method further comprises: receiving a second operation on the function button of the remote control by the user, the second operation being different from the first operation; and controlling, according to the second operation, the aerial vehicle connected to the remote control.”( [0078] “The lowest level of control structure 300 is level 330, which is illustratively the level wherein actual manipulation of the aircraft's aerodynamic surfaces and thrust control occurs. Control commands after being filtered through autopilot component 322 are executed on level 330. In accordance with one embodiment, as is illustrated on level 330 as an arrow insert, one mode of control involves direct control of the aviation surfaces. Accordingly, such control commands are effectuated at a level below level 320 and are therefore relatively manual in nature.” Here a “second operation” of the buttons is a fully manual control of the craft (flap actuation, thrust etc));
Regarding Claim 7, Modified Duggan teaches “The method according to claim 1, wherein the virtual control comprises at least one of the following: a window control, a text box control, a button control, and a menu control.”( [0399] “In one aspect of the present invention, the dynamic information in the dialog windows and navigation map is updated as the flight progresses and as the flight parameters undergo change. The vehicle information that is displayed corresponds to the vehicle the operator selects (simply clicking on the appropriate vehicle icon in the map display), and any one of the vehicles currently in flight can be selected. The map display provides a photographic depiction of the mission site, the relative locations of the air vehicles at the site, and the planned routes of the vehicles. An image output synthetic or otherwise, can alternatively be portrayed on the map display (alternatively, sensor data and/or synthetic image data can be displayed on separate monitors). The vehicle icons and the navigation routes are illustratively color-coded and highlighted on the map display as the vehicles are individually selected. Route planning can be performed from the map display, and route editing (e.g., changing waypoint locations) can be accomplished at any time in a mission. The map display also provides a depiction of the imaging payload field of view and the terrain area encompassed within it. The location and types of targets in the flight environment can also be represented on the may display. A profile view showing the height of the operator-selected vehicle above to the terrain can be displayed below the map. Various drop-down menus are also available to the operator from the GUI.”);
	Regarding Claim 8-14, These claims are identical to claims 1-7 in terms of their respective elements and dependencies in the groups identical (minus slight rephrasing/slight reordering of words within an element of mirrored claims). The only difference is claims 8-14 are directed to a “remote control” whereas claims 1-7 are directed to a method. Duggan is implemented on a processor and memory with instruction [0352] “In one aspect of the present invention, an operator station (also referred to as the ground control station or GCS) is designed to accommodate command and control of multiple vehicles or a single vehicle by a single operator. In accordance with one embodiment, the ground control station is platform independent and implements an application program interface that provides windowing and communications interfaces (e.g., the platform is implemented in Open Source wxWindows API). The underlying operating system is illustratively masked and enables a developer to code in a high level environment.” Thus Duggan et al is as equally applicable to a method as it is to the system. The way of modifying and motivation for such a modification is for claim 8 as it is to claim 1. Please see claims 1-7 above for the rejections of claims 8-14. The claim pairings are: (1, 8); (2, 9); (3, 10); (4, 11); (5, 12); (6, 13); (7, 14);
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20160117853, “UAV Flight Display”, Zhong et al;  US20160035224, “System and Method for Enabling Virtual Sightseeing using Unmanned Aerial Vehicles”, Yang et al; NPL, “Oculus Reveals 'Oculus Touch' Half Moon Prototype VR Input Controller – Road to VR”, Ben Lang.
Zhong et al gives a UAV flight control display which is adapted for/suggested for use on VR. Includes reference to optimizing for single touch/single button (i.e. simplified inputs for various control schemes same problem as applicants invention addresses.)
Yang et al gives a UAV flight control method for use with VR.
NPL by Ben Lang is a article describing the release of a VR set/controllers from the company “Oculus”. It predates applicants earliest filing date (CN foreign application date). Could be used in a similar way to Higgin’s 103 as the system on which Duggan is implemented 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661